DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
	Applicant argues (pp. 10) that von Muhlen does not disclose the amended claim 1, since in claim 1, the duplicate mount event occurs for the same folder that the state change is detected and not another folder, while the cited portion of von Muhlen describes mounting a parent namespace together with unmounting a child namespace (von Muhlen: [0136]).
	According to the instant specification [00333], unmounting a folder leads to deleting the folder and all its contents, while remounting the folder subsequently causes an empty folder to be mounted at the same mount point. In other words, unmounting-followed-by-remounting a folder is equivalent to deleting all contents in the folder without deleting the folder itself.
However, this is not what is claimed. Claim 1 recites “…the duplicate mount event being associated with the state change of the folder, wherein the duplicate mount event comprises an unmount revision of the folder followed by a mount revision of the folder…” After the unmount revision, the folder is deleted and no longer exists. The (re)mount revision causes a new empty folder to be created.
von Muhlen, granting a user access to a namespace leads to mounting the namespace in the user’s root namespace or one of its descendent namespaces (von Muhlen: [0131]), and downloading contents in the associated folder to user’s device (von Muhlen: [0051]). Likewise, revoking a user’s access to a namespace causes the namespace to be unmounted from the user’s root namespace (von Muhlen: [0137]), and contents in the associated folder to be removed from user’s device (von Muhlen: [0135]). In other words, unmounting-followed-by-(re)mounting a folder in claim 1 is taught by von Muhlen as (unmounting namespace + deleting folder) followed by (remounting namespace + download folder) for the same namespace-folder combination.
In summary, Chen teaches detecting changes in access permissions (Chen: [0083]), NTFS teaches the types of access permissions, and the granting/revoking of them (NTFS: pages 1-5), while von Muhlen implements revoke-followed-by-grant as unmount-followed-by-remount. Their combination teaches independent claims 1, 9 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "…the duplicate mount event being associated with the state change of the folder, wherein the duplicate mount event comprises an unmount revision of the folder followed by a mount revision of the folder…" in the 2nd paragraph. There is insufficient antecedent basis for this limitation in the claim.

Claims 9 and 16 are analogous to claim 1, and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. US patent application 2014/0359085 [herein “Chen”], and in view of NTFS.com. NTFS Permissions [herein “NTFS”], and further in view of von Muhlen et al. US patent application 2016/0292443 [herein “von Muhlen”].
Claim 1 recites “A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: detect a state change of a folder comprising a change from a first access state to a second access state or from the second access state to the first access state, wherein the first access state comprises a traverse state that only allows the folder to be traversed or a read-name-only state that only allows a name of the folder to be viewed, and wherein the second access state comprises one of a no access state, a write access state, or a read-only state that only allows a name and content of the folder to be viewed;”
Chen teaches a method of access permissions (i.e., access states) for shared content. Content owner can choose which shared users get what permissions [0069], and grant or revoke (i.e., change) permissions to users (fig. 6; [0043]). Client software can monitor (i.e., detect) changes to access permissions [0083].
Chen does not disclose the types of access permission changes; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder (i.e., Traverse) and read folder (i.e., Read-Name-Only) (i.e., first access state); and change between them (NTFS: page 5).
Claim 1 further recites “after detecting the state change, write a duplicate mount event to a list of synchronization events for the folder, the duplicate mount event being associated with the state change of the folder, wherein the duplicate mount event comprises an unmount revision of the folder followed by a mount revision of the folder written to the list of synchronization events;”
According to the instant specification [00333], unmounting a folder leads to deleting the folder and all its contents, while remounting the folder subsequently causes an empty folder to be mounted at the same mount point.
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization [0034], including changes to access permissions [0083].
Chen does not disclose this limitation; however, in NTFS, access change is achieved through either allow or deny operation (NTFS: page 5). Hence a change in access is achieved by two consecutive operations: denying the old access followed by allowing the new access.
NTFS does not manage access permissions through the use of file system mounting operations; however, von Muhlen uses namespaces to manage access permissions associated with folders. Granting (i.e., allowing) a user access to a namespace leads to mounting the namespace in the user’s root namespace or one of its descendent namespaces (von Muhlen: [0131]), and downloading contents in the associated folder to user’s device (von Muhlen: [0051]). Likewise, revoking (i.e., denying) a user access to a namespace causes the namespace to be unmounted from the user’s root namespace (von Muhlen: [0137]), and contents in the associated folder to be removed from user’s device (von Muhlen: [0135]). In other words, unmounting-followed-by-(re)mounting a folder is taught by von Muhlen as (unmounting namespace + deleting folder) followed by (remounting namespace + download folder) for the same namespace-folder association.
Claim 1 further recites “during synchronization with a client device authorized to access a user account, read the duplicate mount event; and in response to reading the duplicate mount event, determine access rights to the folder.”
In Chen, upon agreeing to content sharing, local representations of the shared content can be constructed for recipients, and content owner can configure (i.e., determine) access permissions on them [0007].
Chen does not disclose the association of access permissions with mount operations; however, von Muhlen uses namespaces to manage access permissions associated with folders. The permissions associated with a namespace specify which users have what types of access to content in the namespace (von Muhlen: [0108]), and are determined explicitly or implicitly when the namespace is mounted (von Muhlen: [0116]-[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with von Muhlen and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow, and to implement it as von Muhlen’s unmount-followed-by-remount, in Chen’s method. The unmount operation removes all content visible before the change, while the remount operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains on the device after synchronization [0059].
Claim 16 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The non-transitory computer readable medium of claim 1, wherein the list of synchronization events for the folder already includes a mount event for the folder, wherein the mount even is associated with one of the first access state or the second access state and the duplicate mount even is associated with a different one of the first access state or the second access state.”
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization [0034], including changes to access permissions [0083].
Chen teaches claim 1, including the fact that all changes are queued to happen during synchronization [0034], but does not disclose the types of access permission changes; however, in NTFS, access change is achieved through either allow or deny operation (NTFS: page 5). Hence a change in access from the first access state to the second access state is achieved by two consecutive operations: denying the old access followed by allowing the new access.
NTFS does not manage access permissions through the use of file system mounting operations; however, von Muhlen uses namespaces to manage access permissions associated with folders. Granting (i.e., allowing) a user access to a namespace leads to mounting the namespace in the user’s root namespace or one of its descendent namespaces (von Muhlen: [0131]), and downloading contents in the associated folder to user’s device (von Muhlen: [0051]). Likewise, revoking (i.e., denying) a user access to a namespace causes the namespace to be unmounted from the user’s root namespace (von Muhlen: [0137]), and contents in the associated folder to be removed from user’s device (von Muhlen: [0135]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with von Muhlen and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow, and to implement it as von Muhlen’s unmount-followed-by-mount, in Chen’s method. The unmount operation removes all content visible before the change, while the mount operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains on the device after synchronization [0059].
Claim 17 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The non-transitory computer readable medium of claim 1, comprising 2Application No.: 15/857,789Docket No.: 085118-581911_P1180US3 instructions to cause the content management system to: determine that the state is the change from the second access state to the first access state.”
Chen teaches claim 1, but does not disclose the types of access permission changes; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder (i.e., Traverse) and read folder (i.e., Read-Name-Only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow, in Chen’s method. The deny operation removes all content visible before the change, while the allow operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains after synchronization [0059].

Claim 4 recites “The non-transitory computer readable medium of claim 1, wherein the duplicate mount event is interpreted during the synchronization with the client device as an unmount of the folder, and a subsequent mount of the folder, wherein unmounting a folder causes a device to delete all content items within a target namespace.” According to the instant specification, when the change involves the first access state, what is visible to a client device could change as a result (fig. 20; [00342]).
Chen teaches claim 1, including the fact that all changes are queued to happen during synchronization [0034], but does not disclose this claim; however, in NTFS, access change is achieved through either allow or deny operation (NTFS: page 5). Hence a change in access is achieved through two consecutive operations: denying the old access followed by allowing the new access.
NTFS does not manage access permissions through the use of file system mounting operations; however, von Muhlen uses namespaces to manage access permissions associated with folders. Granting (i.e., allowing) a user access to a namespace leads to mounting the namespace in the user’s root namespace or one of its descendent namespaces (von Muhlen: [0131]), and downloading contents in the associated folder to user’s device (von Muhlen: [0051]). Likewise, revoking (i.e., denying) a user access to a namespace causes the namespace to be unmounted from the user’s root namespace (von Muhlen: [0137]), and contents in the associated folder to be removed from user’s device (von Muhlen: [0135]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with von Muhlen and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow, and to implement it as von Muhlen’s unmount-followed-by-mount, in Chen’s method. The unmount operation removes all content visible before the change, while the mount operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains on the device after synchronization [0059].
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The non-transitory computer readable medium of claim 4, comprising instructions to cause the content management system to: in association with the subsequent mount of the folder, determine access rights of the user account to the folder.”
In Chen, upon agreeing to content sharing, local representations of the shared content can be constructed for recipients, and content owner can configure (i.e., determine) access permissions on them [0007].
Chen does not disclose the association of access permissions with mount operations; however, von Muhlen uses namespaces to manage access permissions associated with folders. The permissions associated with a namespace specify which users have what types of access to content in the namespace (von Muhlen: [0108]), and are determined explicitly or implicitly when the namespace is mounted (von Muhlen: [0116]-[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with von Muhlen and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow, and to implement it as von Muhlen’s unmount-followed-by-mount, in Chen’s method. The unmount operation removes all content visible before the change, while the mount operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains on the device after synchronization [0059].
Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: determine that the state change is the change from the first access state to the second access state.”
Chen teaches claim 1, but does not disclose the types of access permission changes; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder (i.e., Traverse) and read folder (i.e., Read-Name-Only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow, in Chen’s method. The deny operation removes all content visible before the change, while the allow operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains after synchronization [0059].
Claims 13 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: determine that the state change modifies an access to the folder from the traverse only state or the read-name-only state to one of the read-only access state or the write access state.”
Chen teaches claim 1, but does not disclose the types of access permission changes; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder (i.e., Traverse) and read folder (i.e., Read-Name-Only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow. The deny operation removes all content visible before the change, while the allow operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains after synchronization [0059].
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Claim 8 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: detect a second change in access to a second folder from write access to read-only access, or from read-only access to write access; and”.
Chen teaches claim 1. Content owner can configure access permissions on local representations of shared content, making changes between read and write, or between sharing and unsharing (fig. 6; [0007]).
Claim 8 further recites “in response to the detection of the second change in access to the second folder, synchronize a modification to a read or write access bit for the second folder to the client device.”
In Chen, to synchronize access change between read and write, local representations of shared content are reconstructed, by undoing unauthorized changes [0070], and communicating with local operating system to configure access permissions on the local representations (fig. 9; [0080]).
Chen does not disclose this limitation; however, NTFS uses access mask – a 32-bit value – whose bits correspond to access rights of a user account for the object (i.e., folder), to implement basic access permissions such as read and write (NTFS: page 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to utilize access mask to implement ACEs, since they are fundamentally alike (NTFS: page 7).
Claim 15 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “A method comprising: detecting a state change of a folder comprising a change from a first access state to 4Application No.: 15/857,789Docket No.: 085118-581911_P1180US3a second access state or from the second access state to the first access state, wherein the first access state comprises a traverse state that only allows the folder to be traversed or a read-name-only state that only allows a name of the folder to be viewed, and wherein the second access state comprises one of a no access state, a write access state, or a read-only state that only allows a name and content of the folder to be viewed;”
Chen teaches a method of access permissions (i.e., access states) for shared content. Content owner can choose which shared users get what permissions [0069], and grant or revoke (i.e., change) permissions to users (fig. 6; [0043]). Client software can monitor (i.e., detect) changes to access permissions [0083].
Chen does not disclose the types of access permission changes; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder (i.e., Traverse) and read folder (i.e., Read-Name-Only) (i.e., first access state); and change between them (NTFS: page 5).
Claim 9 further recites “after detecting the state change, writing a duplicate mount event to a list of synchronization events for the folder, wherein the list of synchronization events for the folder already includes a mount event for the folder, the duplicate mount event being associated with the state change of the folder, wherein the duplicate mount event comprises an unmount revision of the folder followed by a mount revision of the folder written to the list of synchronization events;”
According to the instant specification [00333], unmounting a folder leads to deleting the folder and all its contents, while remounting the folder subsequently causes an empty folder to be mounted at the same mount point.
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization [0034], including changes to access permissions [0083].
Chen does not disclose this limitation; however, in NTFS, access change is achieved through either allow or deny operation (NTFS: page 5). Hence a change in access is achieved by two consecutive operations: denying the old access followed by allowing the new access.
NTFS does not manage access permissions through the use of file system mounting operations; however, von Muhlen uses namespaces to manage access permissions associated with folders. Granting (i.e., allowing) a user access to a namespace leads to mounting the namespace in the user’s root namespace or one of its descendent namespaces (von Muhlen: [0131]), and downloading contents in the associated folder to user’s device (von Muhlen: [0051]). Likewise, revoking (i.e., denying) a user access to a namespace causes the namespace to be unmounted from the user’s root namespace (von Muhlen: [0137]), and contents in the associated folder to be removed from user’s device (von Muhlen: [0135]). In other words, unmounting-followed-by-(re)mounting a folder is taught by von Muhlen as (unmounting namespace + deleting folder) followed by (remounting namespace + download folder) for the same namespace-folder association.
Claim 9 further recites “during synchronization with a client device authorized to access a user account, reading the duplicate mount event; and in response to reading the duplicate mount event, determining access rights to the folder.”
	In Chen, upon agreeing to content sharing, local representations of the shared content can be constructed for recipients, and content owner can configure (i.e., determine) access permissions on them [0007].
Chen does not disclose the association of access permissions with mount operations; however, von Muhlen uses namespaces to manage access permissions associated with folders. The permissions associated with a namespace specify which users have what types of access to content in the namespace (von Muhlen: [0108]), and are determined explicitly or implicitly when the namespace is mounted (von Muhlen: [0116]-[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with von Muhlen and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to adopt NTFS’s approach to permission changes, deny-followed-by-allow, and to implement it as von Muhlen’s unmount-followed-by-remount, in Chen’s method. The unmount operation removes all content visible before the change, while the remount operation adds all content visible after the change, thus ensuring that only content visible to a client device (i.e., local representation) remains on the device after synchronization [0059].

Claim 10 recites “The method of claim 9, wherein the writing of the duplicate mount event occurs without changing a directory structure associated with the folder.”
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization [0034], including changes to access permissions [0083]. Writing to the queue of changes (i.e., list of synchronization events) does not change the directory structure, since the queue is not part of the directory.
Claims 19 and 21 are analogous to claim 10, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163